Bradley's relationship with J.S., (3) J.S.'s biological parents retained legal
                 custody of him, and (4) Sherry was not acting in J.S.'s best interests.
                             The district court denied Bradley's motion to terminate child
                 support because it found that claim preclusion prevented the relitigation
                 of the issueS of Bradley's duty to pay child support. Bradley then appealed.
                 In 2014, this court ordered the appointment of pro bono appellate counsel
                 for each party.
                             Bradley raises the following issues on appeal: (1) whether the
                 district court erred by applying claim preclusion to deny Bradley's motion
                 to terminate child support, and (2) whether the district court abused its
                 discretion by not treating Bradley's motion to terminate child support as a
                 motion to modify the amount of child support. We conclude that the
                 district court correctly applied claim preclusion to deny Bradley's motion
                 to terminate child support because the divorce decree resolved the issue of
                 whether Bradley had a duty to pay child support. Additionally, recognized
                 exceptions to the doctrine of claim preclusion do not apply to this case, and
                 Bradley failed to demonstrate that this court should rely on public policy
                 to expand or create an applicable exception to the doctrine of claim
                 preclusion. We further conclude that Bradley waived the issue of whether
                 the district court abused its discretion by refusing to modify the amount of
                 child support that he owes by not raising this issue before the district
                 court.
                 The district court properly applied claim preclusion to deny Bradley's
                 motion to terminate child support
                             "Whether claim preclusion is available is a question of law
                 reviewed de novo." G.C. Wallace, Inc. v. Eighth Judicial Dist. Court, 127
                 Nev., Adv. Op. 64, 262 P.3d 1135, 1137 (2011). Claim preclusion is a
                 defense that prevents the relitigation of a previously resolved claim.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                  Elizondo v. Hood Mach., Inc., 129 Nev., Adv. Op. 84, 312 P.3d 479, 483
                  (2013). It "protect[s] the finality of decisions and prevent[s] the
                  proliferation of litigation" and applies "to defenses and compulsory
                  counterclaims" that could have been brought in the prior action.       Holt v.
                  Reg'l Tr. Servs. Corp., 127 Nev., Adv. Op. 80, 266 P.3d 602, 605 (2011)
                  (internal quotations omitted). This doctrine can apply to divorce decrees
                  incorporating marital settlement agreements that resolve issues of
                  paternity and child support obligations.   Love v. Love, 114 Nev. 572, 575,
                  959 P.2d 523, 526 (1998); Willerton v. Bassham, 111 Nev. 10, 14, 889 P.2d
                  823, 825 (1995).
                              Claim preclusion applies when "(1) the final judgment is
                  valid, . . . (2) the subsequent action is based on the same claims or any
                  part of them that were or could have been brought in the first case, and (3)
                  the parties or their privies are the same in the instant lawsuit as they
                  were in the previous lawsuit, or the defendant can demonstrate that he or
                  she should have been included as a defendant in the earlier suit and the
                  plaintiff fails to provide a good reason for not having done so.    Weddell v.
                  Sharp, 131 Nev., Adv. Op. 28, 350 P.3d 80, 85 (2015) (emphasis omitted)
                  (citation omitted) (internal quotations omitted).
                              Here, Bradley does not dispute whether the second or third
                  elements of claim preclusion were fulfilled. Therefore, we limit our
                  analysis to whether the first element of claim preclusion is met.
                              The divorce decree is a valid prior judgment
                              The second element of claim preclusion is that there is a valid
                  prior judgment. See id. It is a "well settled rule that a judgment, not set
                  aside on appeal or otherwise, is equally effective as an estoppel upon the
                  points decided, whether the decision be right or wrong." Reed v. Allen, 286
                  U.S. 191, 201 (1932). Furthermore, "a judgment entered by the court on
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e°
                          consent of the parties after settlement or by stipulation of the parties is as
                          valid and binding a judgment between the parties as if the matter had
                          been fully tried." Willerton v. Bassham, 111 Nev. at 16, 889 P.2d at 826.
                                      Here, the parties executed a marital settlement agreement
                          which provided that Smith was to pay child support for the children,
                          including J.S., and identified a presumptive amount that Smith was to
                          pay. The terms of this agreement, including Smith's child support
                          obligations, were incorporated into the parties' divorce decree.
                          Accordingly, a judgment was entered by the court on consent of the parties
                          after settlement and is thus valid and binding between the parties. Id.
                                     Existing exceptions to claim preclusion do not apply
                                      This court has recognized two exceptions to the claim
                          preclusion doctrine that are relevant to the present dispute. The first
                          exception is that "[a] decision of paternity will not operate as res judicata
                          where extrinsic fraud existed in the original proceeding." Love, 114 Nev.
                          at 576, 959 P.2d at 526.
                                      The second exception is the rule that this court applied in
                          Willerton. 111 Nev. at 21-22, 889 P.2d at 830. In Willerton, a mother, a
                          putative father, and the state, in its capacity as the child's guardian ad
                          litem, disputed the paternity of a child and the putative father's child
                          support obligations.   Id. at 12, 889 P.2d at 824. All three parties then
                          entered into a settlement agreement whereby the putative father would
                          pay child support and the issue of paternity would not be resolved. Id.
                                      Subsequently, the mother and child brought a second lawsuit
                          against the putative father to determine paternity.     Id. at 13, 889 P.2d at
                          825. Although it recognized that the "stipulation-based judgment [was]
                          binding on the mother and precludes a later action asserting a claim or
                          cause of action to determine paternity," this court reasoned that claim
SUPREME COURT
        OF
     NEVADA
                                                                4
(0) 1947A    7   4E1117
                  preclusion was not binding on the child because "[a] minor child. . . has
                  legal interests that flow from a determination of paternity beyond the
                  right to collect support." Id. at 21-22, 889 P.2d at 830 (emphasis added).
                  As a result, this court concluded that the child could maintain an action to
                  determine paternity even if the child was a party to the initial action
                  whose resolution would have ordinarily precluded his or her claim.       Id. at
                  24, 889 P.2d at 832.
                              Here, neither recognized exception to claim preclusion applies.
                  First, Bradley does not argue, and the record does not suggest, that
                  extrinsic fraud affected the divorce proceedings or caused him to believe
                  that he was J.S.'s biological or legal father. See Love, 114 Nev. at 576, 959
                  P.2d at 526. Instead, the record suggests the opposite: both Sherry and
                  Bradley pleaded that they had not completed the adoption of J.S. Thus,
                  Bradley has not demonstrated that this exception applies.
                              Second, the Willerton exception for a child's subsequent
                  paternity claim is not applicable because Bradley, not J.S., is the party
                  against whom the district court applied claim preclusion.        See Willerton,
                  111 Nev. at 21-22, 889 P.2d at 830. Furthermore, paternity is not the
                  issue here. The judgment notes the non-biological relationship by
                  incorporation, as the marital agreement stipulated that the parties were
                  to complete the adoption of J.S.
                              Thus, Bradley has not demonstrated that this exception
                  applies. Therefore, these recognized exceptions to the doctrine of claim
                  preclusion do not prevent its application in the present case.
                             Bradley fails to demonstrate that public policy warrants a new
                             or expanded exception to the application of claim preclusion
                              Bradley argues that public policy should prevent him from
                  being liable for future child support payments for J.S. because being
SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    0)
                required to support someone else's child is fundamentally unfair. He also
                argues that applying claim preclusion in this case would improperly
                discourage people from caring for children that are not theirs.
                            "[U]nder the doctrine of stare decisis, we will not overturn
                [existing precedent] absent compelling reasons for so doing. Mere
                disagreement does not suffice."     Miller v. Burk, 124 Nev. 579, 597, 188
                P.3d 1112, 1124 (2008) (footnotes omitted). Thus, more than a preference
                for a different policy is necessary for this court to overturn a prior
                decision. Id.
                            We recognize that Bradley identifies a valid policy concern
                about the unfairness of being compelled to support someone else's child.
                However, this court has already established a balance between this policy
                interest and the claim preclusion's policy of protecting the finality of
                judgments because it recognizes an exception to claim preclusion for prior
                judgments that were obtained by extrinsic fraud.        See Love, 114 Nev. at
                576, 959 P.2d at 526 (articulating the extrinsic fraud exception to claim
                preclusion); see also Five Star, 124 Nev. at 1058, 194 P.3d at 715
                (identifying claim preclusion's public policy rationale).
                            Bradley provides no analysis to show that this court has
                unreasonably balanced these two public policies. Furthermore, he fails to
                provide any meaningful analysis to suggest that the application of claim
                preclusion in the present case would discourage a person from caring for
                children to whom he or she does not have a legal obligation. Here, claim
                preclusion arises from a district court order imposing child support
                liability on Bradley and not from any provision of support that Bradley
                actually made for J.S. Bradley has not demonstrated that a new or
                expanded exception to the doctrine of claim preclusion is warranted.

SUPREME COURT
         OF
      NEVADA
                                                       6
(0) 19(11A
                Therefore, Bradley fails to demonstrate a compelling reason to abandon
                this court's prior jurisprudence limiting this exception to claim preclusion.
                See Miller, 124 Nev. at 597, 188 P.3d at 1124.
                            Claim preclusion prevents Bradley from litigating the present
                            claim
                             The district court's prior order was a valid judgment
                unaffected by extrinsic fraud, and Bradley does not contest the other two
                elements of claim preclusion. Thus, all three elements of claim preclusion
                are met. Neither potentially relevant exception to claim preclusion
                applies. Finally, Bradley fails to demonstrate a compelling reason for this
                court to abandon its prior caselaw and expand the exceptions to the
                doctrine of claim preclusion. Therefore, the district court correctly applied
                the doctrine of claim preclusion to deny Bradley's motion to terminate
                child support.
                Bradley waived the issue of whether the district court abused its discretion
                by refusing to modify the amount of child support that he owes by not
                raising this issue before the district court
                             "This court reviews the district court's decisions regarding
                child support for an abuse of discretion."   Rivero v. Rivero, 125 Nev. 410,
                438, 216 P.3d 213, 232 (2009). When considering a claim, this court "must
                look at the substance of the claim[ ], not just the label[ ] used in
                the . . . complaint."   Nev. Power Co. v. Eighth Judicial Dist. Court, 120
                Nev. 948, 960, 102 P.3d 578, 586 (2004). However, "[a] point not urged in
                the trial court, unless it goes to the jurisdiction of that court, is deemed to
                have been waived and will not be considered on appeal."       Old Aztec Mine,
                Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981).
                             In his motion to terminate child support for J.S., Bradley
                alleged that (1) he was not J.S.'s legal or biological father, (2) Sherry
                interfered with his relationship with J.S., (3) J.S.'s biological parents
SUPREME COURT
       OF
    NEVADA
                                                       7
(0) 007A    e
                    retained legal custody of J.S., and (4) Sherry was not acting in J.S.'s best
                    interests. Bradley concluded his motion by seeking relief from the legal
                    duty to pay child support. In this motion, Bradley did not seek to have the
                    amount of his child support obligation modified. Thus, he did not raise the
                    issue of modifying the amount of his child support obligation before the
                    district court and waived this issue on appeal. See id. Therefore, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                       J.




                                                       Gibbons


                                                                                       J.
                                                       Pickering


                    cc: Hon. David Humke, District Judge
                         Karen K. Wong
                         Pisanelli Bice, PLLC
                         Washoe District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         8
(0) 1947A .14VIED